DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
It is noted that:
Claims 1, 11 and 20 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-12 and 15-16 are rejected under 35 U.S.C. 103 as 
being unpatentable over Yamaguchi (US 5581224 A) in view of Werlau (US 20040085176 A).
Regarding Claim 1:
Yamaguchi teaches an inductor structure, comprising: 
a first core (1, Fig. 1; col. 2, lines 12-15) having an inner diameter A (not expressly labeled; i.e. inner diameter of the core 1 in Fig. 1) ; and 
a second core (2) having an outer diameter B (not expressly labeled; i.e. outer diameter of the core 2 in Fig. 1), 
construed from Fig. 1) and 
the second core is within the first core.
Yamaguchi does not explicitly teach wherein each of the first wire and the second wire is wrapped around the part of the first core and the part of the second core in opposite directions, as claimed.
However, Werlau teaches wherein each of the first wire (124; Fig. 2 para 0026) and the second wire (122; Fig. 2 para 0026) is wrapped around the part of the first core (104) and the part of the second core (102) in opposite directions (construed from Drawing: 1).


    PNG
    media_image1.png
    308
    525
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 2

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamaguchi in view of Werlau to have each of the first wire and the second wire is wrapped around the part of the first core and the part of the second core in opposite directions to provide a balun transformer which exhibits low loss and low voltage standing wave ratio (VSWR) characteristics (para 0011).

Regarding Claim 3:
As applied to claim 1, Yamaguchi teaches two windings are wrapped around the 
construed from Fig. 1).

Regarding Claim 4:
As applied to claim 1, Yamaguchi teaches two windings are opposite in 
direction around the first core (construed from Fig. 2).

Regarding Claim 5:
As applied to claim 2, Yamaguchi teaches two windings are opposite in 
direction around the second core (construed from Fig. 2).

Regarding Claim 10:
As applied to claim 1, Yamaguchi teaches the second core is spaced apart from 
the first core to provide an air gap (3, col. 2, lines 4-5).

Regarding Claim 11:
Yamaguchi teaches an inductor structure, comprising: 
a first core (1, Fig. 1; col. 2, lines 12-15) 
a second core (2) disposed inside the first core; 
a first wire (5, Fig. 1; col. 2, lines 24-30) wrapping the first core and the second core; and a second wire (6, Fig. 1; col. 2, lines 24-30) wrapping the first core and the second core. 
Yamaguchi does not explicitly teach wherein each of the first wire and the second wire is wrapped around the part of the first core and the part of the second core in opposite directions, as claimed.
However, Werlau teaches wherein each of the first wire (124; Fig. 2 para 0026) and the second wire (122; Fig. 2 para 0026) is wrapped around the part of the first core (104) and the part of the second core (102) in opposite directions (construed from Drawing: 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamaguchi in view of Werlau to have each of the first wire and the second wire is wrapped around the part of (para 0011).

Regarding Claim 12:
As applied to claim 11, Yamaguchi teaches the second core is spaced (3, col. 2, lines 4-5).apart from the first core.

Regarding Claim 15:
As applied to claim 11, Yamaguchi teaches the first wire is symmetric to the second wire on the first core (construed from Fig. 1).

Regarding Claim 16:
As applied to claim 11, Yamaguchi teaches the first wire is symmetric to the second wire on the second core (construed from Fig. 1).

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Werlau and further in view of Rogers (US 3143720 A).
Regarding Claims 6, 13:
As applied to claim 1 and 11, Yamaguchi and Werlau do not teach a first number of turns of each of the two windings on the first core is smaller than a second number of turns of each of the two windings on the second core, as claimed.
	However, it is known in art that number of turns of a winding of a core could be smaller or larger than the number of turns another winding as evidenced by Rogers that disclose the number of turn of winding (12, Fig. 1; col. 4, lines 1-2) for the core is smaller than the number of turns of winding (14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamaguchi in view of Roger to have a first number of turns of each of the two windings on the first core is smaller than a second number of turns of each of the two windings on the second core 

Regarding Claims 7, 14:
As applied to claim 6 and 13, Yamaguchi teaches a first relative permeability (i.e. permeability of core 1 in Fig. 1) of the first core higher than a second relative permeability of the second core (i.e. permeability of core 2 in Fig. 1; see Abstract or claim 2).

Claims 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Werlau and further in view of Orlando et al. (US 5929738 A).
Regarding Claim 8:
As applied to claim 11, Yamaguchi and Werlau do not teach each of the two windings crosses each other, as claimed.
	However, Orlando teaches each of the two windings (38, 40; Fig. 2a; col. 3, lines 10-15) crosses each other (construed from Fig. 2a).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamaguchi in view of Orlando to have each of the two windings crosses each other such that a strand of each twisted pair communicates with each primary core (see col. 2, lines 5-10).

 Regarding Claim 18:
As applied to claim 11, Yamaguchi and Werlau do not teach the first wire and the second wire are twisted such that the first wire and the second wire cross each other, as claimed.
	However, Orlando teaches the first wire (38, Fig. 2a) and the second 
wire (38, 40; Fig. 2a; col. 3, lines 10-15) are twisted such that the first wire and the second wire cross each other (construed from Fig. 2a).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamaguchi in view of Orlando to have the first wire and the second wire are twisted such that the first wire and the second wire cross each other such that a strand of each twisted pair communicates with each primary core (see col. 2, lines 5-10).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Werlau and further in view of Lin et al. (US 4205288 A).
Regarding Claim 17:
As applied to claim 11, Yamaguchi and Werlau do not teach each of the first core and the second core has a cylindrical shape, as claimed.
	However, Lin teaches first core (22, Fig. 2; col. 4, lines 9-15) and the second core (24, Fig. 2) has a cylindrical shape (construed from Fig. 2-3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamaguchi in view of Lin to have each of the first core and the second core has a cylindrical shape, since, at least, that can provide lower loss characteristics (see col. 1, lines 50-55).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Werlau and further in view of Rogers.
Regarding Claim 20:
Lin teaches an inductor structure, comprising: 
a first cylindrical core (22, Fig. 2) having an inner diameter A (not expressly labeled; i.e. inner diameter of the core 22 in Fig. 2) ; and 
a second cylindrical core (24, Fig. 2) having an outer diameter B (not expressly labeled; i.e. outer diameter of the core 24 in Fig. 2), and disposed in the first cylindrical core;
	Lin does not teach a first wire wrapping a first part of the first cylindrical core and a first part of the second cylindrical core in opposite direction; and a second wire wrapping a second part of the first cylindrical core and a second part of the second cylindrical core in opposite direction, as claimed.
	However, Werlau teaches a first wire (124, Fig. 2; para 0026) wrapping a first part (112) of the first core (104) and a first part (110) of the second core (102) in series; 122, Fig. 2; para 0026) wrapping a second part (112) of the first core and a second part (110) of the second core in opposite direction (construed from Drawing: 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lin in view of Werlau to have a first wire wrapping a first part of the first cylindrical core and a first part of the second cylindrical core in opposite direction; and a second wire wrapping a second part of the first cylindrical core and a second part of the second cylindrical core in opposite direction to provide a balun transformer which exhibits low loss and low voltage standing wave ratio (VSWR) characteristics (para 0011).
Lin and Werlau do not teach wherein a first winding number of the first cylindrical core is less than a second winding number of the second cylindrical core, as claimed.
	However, it is known in art that number of turns of a winding of a core could be smaller or larger than the number of turns another winding as evidenced by Rogers that disclose the number of turn of winding (12, Fig. 1; col. 4, lines 1-2) for the core is smaller than the number of turns of winding (14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lin in view of Rogers to have a first number of turns of each of the two windings on the first core is smaller than a second number of turns of each of the two windings on the second core to step up or step down the voltage on the other side to meet design requirement to ensure successful device operation.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 recites, a first winding of the two windings winds a first part of the first core, a first part of the second core, a third part of the second core, and a third part of the first core in series; and a second winding of the two windings winds a second part of the first core, a second part of the second core, a fourth part of the second core, and a fourth part of the first core in series.
Claim 19 recites, the first wire wraps a first part of the first core, a first part of the second core, a third part of the second core, and a third part of the first core in series; the second wire wraps a second part of the first core, a second part of the second core, a fourth part of the second core, and a fourth part of the first core in series; and the first wire and the second wire cross each other inside the second core.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837